        Case 1:20-cv-06947-KPF Document 35 Filed 09/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRUCE DESISTE,

                           Plaintiff,
                                                     20 Civ. 6947 (KPF)
                    -v.-
                                                           ORDER
SOLOMON SOBANDE,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      At the September 2, 2021 conference in this matter, Plaintiff renewed his

request for discovery related to monies received by Defendant following the

June 18, 2018 death of XXXTentacion (the “Artist”). Specifically, Plaintiff

maintained that he was entitled to discovery into any commissions earned by

Defendant post-June 18, 2018, that related to works released prior to the

Artist’s death. Defendant argued that any such monies were earned pursuant

to the June 28, 2018 management agreement between Defendant and

Cleopatra Bernard, the Artist’s mother (the “Bernard Agreement”), rather than

the January 28, 2017 management agreement between Defendant and the

Artist (the “Initial Management Agreement”). At the Court’s request, following

the conference, the parties made an in camera submission that included: (i) the

Bernard Agreement; (ii) the Initial Management Agreement; and (iii) transcripts

of Plaintiff’s and Defendant’s depositions. Having carefully reviewed these

materials and having considered the thoughtful arguments made by the parties

at the September 2, 2021 conference, the Court finds that Plaintiff is not
        Case 1:20-cv-06947-KPF Document 35 Filed 09/07/21 Page 2 of 3




entitled to any further discovery into monies earned by Defendant following the

execution of the Bernard Agreement.

      In reaching this decision, the Court took particular note of Defendant’s

deposition testimony that he entered into the Bernard Agreement based upon

his understanding — influenced in part by a discussion with counsel for the

Artist’s estate — that the Initial Management Agreement was no longer

operative. (See Sobande Dep. 208:24-212:15, 214:6-218:23). 1 Putting to the

side for the moment whether counsel’s statement was legally correct, it remains

the case that Defendant eschewed pursuing his rights under the Initial

Management Agreement, and concluded instead that it was necessary to

negotiate a new agreement with the Artist’s mother. Defendant further

understood that, following the execution of the Bernard Agreement, any

commissions he received that related to the Artist’s works (both works released

prior to and following the Artist’s death) would be earned pursuant to the

Bernard Agreement, rather than the Initial Management Agreement.

      Under the terms of the parties’ alleged agreement, Plaintiff was entitled to

20% of the “gross receipts” received by Defendant “pursuant to the exclusive

Management Agreement between [Defendant] and Artist.” (Dkt. #1 at ¶ 22).

Plaintiff was not entitled to the “gross receipts” received by Defendant pursuant

to any other agreements, including the Bernard Agreement. Accordingly,


1     Counsel for Plaintiff contends that the statement of counsel for the Artist’s estate
      constitutes hearsay that may not be considered by this Court. The Court understands
      that the statement is not being admitted for its truth, but for the effect that it had on
      Defendant’s state of mind and subsequent decisions. See generally United States v.
      Quinones, 511 F.3d 289, 312 (2d Cir. 2007).

                                              2
        Case 1:20-cv-06947-KPF Document 35 Filed 09/07/21 Page 3 of 3




Plaintiff’s renewed discovery request seeks documentation beyond the scope of

the instant litigation. Plaintiff’s request for additional fact discovery is

therefore DENIED.

      SO ORDERED.

Dated: September 7, 2021
       New York, New York

                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                          3
